[\)

\OOO\]O\UI-D~L.»J

10
11
12
13
14
15
16
17
18

19

20
4 21
22
23
24
25
26
27
28

 

JAN 18 Zgig

   
  
 

CLERK. U.S. D|STR|
EASTERN D|STFHC 0 F

BY .
BEPuTv ct ‘I~n \

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TONY ASBERRY, Case No. 1:16-cv-01741-LJO-JDP (PC)
Plaintiff,
l ORDER DISCHARGING WRIT OF HABEAS
V- CORPUS AD TESTIFICANDUM AS TO INMATE

C. RELEVANTE, R. LOZOVOY,
A. FERRIS, AND P. GODFREY,

)
)
)
§
) TONY ASBERRY, CDCR #P-63 853
)
)
Defendants. §
)
)

 

 

 

Plaintiff Tony Asberry, a state prisoner, proceeds Without counsel in this civil rights action
brought under 42 U.S.C. § 1983.

A settlement conference in this matter commenced on January 18, 2019. Inmate Tony Asberry,
CDCR #P-63 853 is no longer needed by the Court as a participant in these proceedings, and the writ of
habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

OBD/MWSM<;I$IBATE JUDGE

DATE; / 2

 

 

